Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
                                             Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 9/27/2021, which was received 1/27/2022. Acknowledgement is made to the amendment to claims 25,32,35,42 and the cancelation of claims 30,40. Applicant amendment and remarks have been carefully considered and were persuasive, however, after further search and consideration the following new ground of rejection necessitated by amendment follows:

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25,29,32,35,39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al (US PG PUB 20150220916) in view of Mercuri et al (US PG PUB 20120310713) and further in view of Chutorash et al (US PG PUB 20100280956).

In regards to claim 25, Prakash discloses a computer-implemented method for personalizing an automobile, comprising: authenticating, by a remote computer system, a wallet credential from a wallet application executing at a mobile computing device (Prakash, para 0069, associated in-vehicle wallet is activated with user credentials);

Prakash teaches associating a profile with a user’s wallet, but does not specifically mention the profile including a shopping list corresponding to the wallet application, the shopping list associated with and edited by a user of the mobile computing device and including at least one entry specifying a product or service. Mercuri teaches the profile including a shopping list corresponding to the wallet application, the shopping list associated with and edited by a user of the mobile computing device and including at least one entry specifying a product or service (Mercuri, para 0016, shopping list is incudes a need to an oil change, the needs list is updated by the user when a purchase is made or offer is accepted);
determining, by the remote computer system, a merchant within a predetermined distance from a location of the automobile, the merchant having the product or service from the shopping list in response to a store inventory request from the automobile (Mercuri, para 0016, merchant indicates that store has opening to provide the requested service);
receiving, by the remote computer system, a payment transaction request for the product or service from the automobile via the wallet application (Prakash, para 0014, electronic wallet transmits the payment to payment processing entity);
sending, by the remote computer system and in response to the payment transaction request: 
a plurality of payment methods to the automobile, the plurality of payment 
map data indicating a route from the location of the automobile to the merchant within the predetermined distance from the location of the automobile having the product or service from the shopping list (Prakash, para 0024, displays a location and determine a route to a particular store, retailer, gas station, etc.), and
The combination of Prakash and Mercuri teach navigation instructions, but does not specificially mention computer-executable instructions to generate a visual map and navigation instructions at the automobile using the map data. Chutorash teaches computer-executable instructions to generate a visual map and navigation instructions at the automobile using the map data (Chutorash, para 0159, information regarding distance and location of nearby retailers is provided on a generated map to the vehicle)
receiving, by the remote computer system from the automobile, a selection of a payment method from the plurality of payment methods corresponding to the profile associated with the wallet credential (Chutorash, FIG 22), and an indication of the product or service (Chutorash, para 0076, product or service is displayed for the user to select and purchase from a vehicle interface).

In regards to claim 29, the combination of Prakash, Mercuri and Chutorash receiving, by the remote computer system, one or more settings of the automobile to complete a purchase transaction using the wallet application based on the sent profile (Prakash, para 0080, “ electronic wallet management component 262 may also manage user account information. In particular, the electronic wallet management component 

In regards to claim 32, the combination of Prakash, Mercuri and Chutorash causing, by the remote computer system and in response to the payment transaction request, the automobile to transmit payment device data corresponding to the wallet application to a payment device reader corresponding to the payment transaction request (Prakash, “in-vehicle electronic wallet system may then transmit payment information to a payment processing entity or point of sale terminal to complete the transaction”).

In regards to claim 35, the combination of Prakash, Mercuri and Chutorash teaches a, system for personalizing an automobile, comprising:
a processor; and
a memory disposed in communication with the processor and storing processor- executable instructions for:
authenticating, by a remote computer system, a wallet credential from a wallet application executing at a mobile computing device;
sending, by the remote computer system, a profile associated with the wallet credential to the automobile in response to the authenticating step, 
corresponding to the wallet application, 
the shopping list associated with and edited by a user of the mobile computing device and including at least one entry specifying a product or service;
determining, by the remote computer system, a merchant within a predetermined distance from a location of the automobile, the merchant having the product or service from the shopping list in response to a store inventory request from the automobile;
receiving, by the remote computer system, a payment transaction request for the product or service from the automobile via the wallet application;
sending, by the remote computer system and in response to the payment  transaction request:
a plurality of payment methods to the automobile, the plurality of payment methods corresponding to the profile associated with the wallet credential,
map data indicating a route from the location of the automobile to the merchant within the predetermined distance from the location of the automobile having the product or service from the shopping list, and
computer-executable instructions to generate a visual map and navigation instructions at the automobile using the map data:
 receiving, by the remote computer system from the automobile, a selection of a payment method from the plurality of payment methods corresponding to the profile associated with the wallet credential, and an indication of the product or service (see response to claim 25).

In regards to claim 39, the combination of Prakash, Mercuri and Chutorash 

In regards to claim 42, the combination of Prakash, Mercuri and Chutorash teaches causing, by the remote computer system and in response to the payment transaction request, the automobile to transmit payment device data corresponding to the wallet application to a payment device reader corresponding to the payment transaction request (see response to claim 32).
	Discussion of Additional Cited Art
NPL
	(i) Webster teaches “Right now, the variety of in-car applications are pretty sparse: Pandora, Twitter, Google Maps. But automakers, sitting on thousands of third-party app submissions, are prepared to explode the infotainment app space” (Page 1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625